Title: To James Madison from William Pierce, 12 February 1814 (Abstract)
From: Pierce, William
To: Madison, James


        § From William Pierce. 12 February 1814, Wilmington, North Carolina. “The Petition of William Pearce of Wilmington, in the County of New Hanover, and state of North Carolina; humbly sheweth,
        “That your Petitioner is a natural born Citizen of the United States; that anterior to the act of Congress laying an Embargo he sailed from the Port of Wilmington aforesaid; bound to the Island of St. Jaga De Cuba. That from the nature of the Cargo, your Petitioner took out with him, and other cercumstances, it was impossible for him to bring the full amount of his cargo to the United States; that in consequence thereof, your Petitioner has at this time remaining in the Island of St. Jago De Cuba, not only a large sum of money; but a quantity of produce.
        “Your Petitioner therefore humbly prayeth that your Excellency will be pleased to grant him permission to proceed from any (or a particular) port of the United States to the said Island, for the purpose of securing his property aforesaid, or conveying it within the limits or jurisdiction of the United States.”
       